Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-7 are allowed because none of the prior art references of record teaches a liquid supply apparatus configured to be attached to and detached from a printing apparatus including a first controller that calculates a first liquid consumption amount and a print head that discharges liquid, the liquid supply apparatus comprising: a liquid storage container that stores the liquid and includes a memory that stores a consumption amount of the stored liquid; wherein the first liquid consumption amount is a consumption amount of the liquid consumed in a non-printing operation in which the liquid is not discharged from the print head to a recording medium, and a second controller calculates a second liquid consumption amount based on a liquid feeding amount of the liquid fed out from a liquid feeding mechanism in the printing operation and stores the second liquid consumption amount in the memory, and receives the first liquid consumption amount from the first controller and stores the first liquid consumption amount in the memory in the combination as claimed. 

Citation of Pertinent Prior Art

These prior art references (US Pat. 6,019,461; US Pat. 6,827,412; US Pub. 2005/0110823; US Pub. 2007/0103497) cited in the PTO 892 form show an ink supply system which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853